UNITED STATES BANKRUPTCY
COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR
9004-2(c)
WASSERMAN, JURISTA & STOLZ, P.C.
110 Allen Road, Suite 304
Basking Ridge, NJ 07920
Phone: (973) 467-2700
Fax: (973) 467-8126
Co-Counsel for Robert M. Pietrowicz, Creditor
LEONARD C. WALCZYK

FLASTER LAW GROUP
30 Columbia Turnpike, PO Box 21
Florham Park, NJ 07932
Phone: (973) 822-7900
Fax: (973) 822-7923
Co-Counsel for Robert M. Pietrowicz, Creditor
NEAL H. FLASTER

In Re:

WILLIAM CHARLES HOVEY,
                                                      CERTIFICATION OF COUNSEL
                                  Debtor.



         I, Neal H. Flaster, of full age, certifies as follows:

         1.     I am an attorney of the State of New Jersey and a Member of Flaster Law

Group, co-counsel on behalf of creditor, Robert M. Pietrowicz. In that capacity, I am

entrusted with the handling of the within matter and make this certification in support of
Creditor Robert M. Pietrowicz’s opposition to the Notice of Cross Motion filed by the

Debtor, William C. Hovey.

       2.     Annexed hereto as Exhibit A is a copy of the Complaint filed by Plaintiff,

Robert M. Pietrowicz against Defendant William C. Hovey, et al in the Superior Court of

New Jersey, Law Division, Morris County on March 20, 2014 under Docket No. MRS-L-

796-14.

       3.     Annexed hereto as Exhibit B is a copy of an Amended Complaint filed by

Plaintiff, Robert M. Pietrowicz against Defendant William C. Hovey, et al in the Superior

Court of New Jersey, Law Division, Morris County on on May 15, 2017 under Docket No.

MRS-L-796-14.

       4.     Annexed hereto as Exhibit C is a Jury Verdict Sheet in connection with the

lawsuit filed by Plaintiff, Robert M. Pietrowicz against Defendant William C. Hovey, et al

filed under Docket No. MRS-L-796-14.

       5.     Annexed hereto as Exhibit D is a copy of the Judgment entered on Novembere

16, 2018 in connection with the lawsuit filed by Plaintiff, Robert M. Pietrowicz against

Defendant William C. Hovey, et al filed under Docket No. MRS-L-796-14.

       6.     Annexed hereto as Exhibit E is a copy of the Amended Judgment entered on

March 5, 2019 in connection with the lawsuit filed by Plaintiff, Robert M. Pietrowicz against

Defendant William C. Hovey, et al filed under Docket No.MRS-L-796-14.




                                             2
       7.     Annexed hereto as Exhibit F is a copy of the Revised Amended Judgment

entered on March 7, 2019 in connection with the lawsuit filed by Plaintiff, Robert M.

Pietrowicz against Defendant William C. Hovey, et al filed under Docket No. MRS-L-796-14

       8.     Annexed hereto as Exhibit G is a copy of the Information Subpoena response

by William C. Hovey, individually and Telemark CNC, LLC dated March 7, 2019.

       9.     Annexed hereto as Exhibit H is a copy of a Post Judgment Order of

Enforcement entered on June 21, 2019 in the in connection with the lawsuit filed by Plaintiff,

Robert M. Pietrowicz against Defendant William C. Hovey, et al filed under Docket No.

MRS-L-7896-14.

       10.    Annexed hereto as Exhibit I is a copy of a Scheduling Order entered by the

Appellate Division in connection with the Debtor-Appellant’s appeal dated July 12, 2019.

       11.    Annexed hereto as Exhibit J is a copy of an Emergent Application for

Emergent Application by Debtor-Appellant.

       13.    Annexed hereto as Exhibit L is a copy of an Order from the Appellant Division

dated September 23, 2020 dismissing Debtor-Appellant’s appeal.

       14.    Annexed hereto as Exhibit M is a copy of correspondence from Dean Sutton.

Esq. dated September 24, 2019.

       15.    Annexed hereto as Exhibit N is a copy of the private sales of Telemark CNC’s

assets sold to Creditor.




                                              3
      16.    Annexed hereto as Exhibit O is a copy of the Debtor’s June 2020 Amended

Schedule.

      17.    Annexed hereto as Exhibit P are copies of trial testimony of the parties in 2018

in connection with the lawsuit filed by Plaintiff, Robert M. Pietrowicz against Defendant

William C. Hovey, et al filed under Docket No.MRS-L-796-14.



      I hereby certify that the foregoing statements made by me are true. If any of the

statements contained herein are wilfully false, I am subject to punishment.

                                                 s/Neal H. Flaster
                                                 ________________________________
Date: September 24, 2020




                                             4
